Per Curiam:

The answer in this case presented but one issue —the ownership of the paper. The instrument spoke for itself upon the question of what it was. The indorsements specified did not give notice of the matters urged as defenses. The parol agreement pleaded changed the terms of the note, which was a complete instrument, and evidence respecting it was not admissible. (Thisler v. Mackey, 65 Kan. 464, 70 Pac. 334; Railway Co. v. Truskett, 67 Kan. 26, 35, 72 Pac. 562; Railway Co. v. *863Vanordstrand, 67 Kan. 386, 73 Pac. 113.) It was not alleged that the stallion was purchased for a specific purpose for which he was inefficient, and no warranty was pleaded. (Ehrsam v. Brown, 64 Kan. 466, 67 Pac. 867; Kinkel v. Winne, 67 Kan. 100, 72 Pac. 548, 62 L. R. A. 596.) It was not alleged that plaintiff purchased with knowledge of other defenses. The plaintiff produced ample evidence to warrant recovery, and the judgment of the district court is affirmed.